        Case 1:19-cv-01598-CC Document 58 Filed 05/06/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JARED BATTERMAN,                 )
                                 )
          Plaintiff,             )         Civil Action No.
                                 )
v.                               )         1:19-cv-1598-CC-RDC
                                 )
BR CARROLL GLENRIDGE,            )
LLC, IQ DATA INTERNATIONAL, )
INC., EQUIFAX INFORMATION        )
SERVICES LLC; and TRANS          )
UNION, LLC,                      )
                                 )
          Defendants.            )
_________________________________)



     Notice is hereby given that, pursuant to Fed. R. App. Pro. 3 and 4, Plaintiff

Jared Batterman hereby appeals to the United States Court of Appeals for the

Eleventh Circuit from the final judgment contained in the April 10, 2020, Opinion

and Order [Doc. 56] reject



     The Clerk of the Court is requested to prepare the record in this matter for

transmittal to the Court of Appeals.

     This 6th day of May, 2020.
       Case 1:19-cv-01598-CC Document 58 Filed 05/06/20 Page 2 of 4




                            Respectfully submitted,

                            SMITH, WELCH, WEBB & WHITE, LLC

                            /s/ Orion G. Webb
                            Orion G. Webb
                            Georgia State Bar No. 479611
                            Miranda N. Hanley, Esq.
                            Georgia Bar No. 451274
                            Attorneys for Plaintiff

280 Country Club Drive, Suite 300
Stockbridge, Georgia 30281
(770) 389-4864 (phone)
(770) 389-5193 (fax)
owebb@smithwelchlaw.com (e-mail)
mhanley@smithwelchlaw.com (email)
        Case 1:19-cv-01598-CC Document 58 Filed 05/06/20 Page 3 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to all parties of record, including:

      Kristin N. Zielmanski
      Kristin.zielmanski@equifax.com
      Attorney for Equifax

      Alex M. Barfield
      Alex.barfield@stantonlawllc.com
      Michael Merar
      mmerar@qslwm.com
      Attorneys for Trans Union LLC

      This 6th day of May, 2020.

                                 SMITH, WELCH, WEBB & WHITE, LLC

                                 /s/ Orion G. Webb
                                 Orion G. Webb
                                 Georgia State Bar No. 479611
                                 Miranda N. Hanley, Esq.
                                 Georgia Bar No. 451274
                                 Attorneys for Plaintiff

280 Country Club Drive, Suite 300
Stockbridge, Georgia 30281
(770) 389-4864 (phone)
(770) 389-5193 (fax)
owebb@smithwelchlaw.com (e-mail)
mhanley@smithwelchlaw.com (email)
         Case 1:19-cv-01598-CC Document 58 Filed 05/06/20 Page 4 of 4




      CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1



one of the font and point selections approved by the Court in L.R. 5.1.

                                SMITH, WELCH, WEBB & WHITE, LLC

                                /s/ Orion G. Webb
                                Orion G. Webb
                                Georgia State Bar No. 479611
                                Miranda N. Hanley, Esq.
                                Georgia Bar No. 451274
                                Attorneys for Plaintiff

280 Country Club Drive, Suite 300
Stockbridge, Georgia 30281
(770) 389-4864 (phone)
(770) 389-5193 (fax)
owebb@smithwelchlaw.com (e-mail)
mhanley@smithwelchlaw.com (email)

                                /s/ Grant E. McBride
                                Grant E. McBride
                                Georgia State Bar No. 109812
                                Attorneys for Plaintiff

Smith, Welch, Webb & White, LLC
P.O. Box 10
2200 Keys Ferry Ct.
McDonough, Ga. 30253
(770) 957 3937 (phone)
(770) 957-9165 (fax)
gmcbride@smithwelchlaw.com (email)
